Citation Nr: 0829145	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected 
bilateral knee disability.

2.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to a service-connected 
bilateral knee disability.

3.  Entitlement to service connection for depression, claimed 
as secondary to a service-connected bilateral knee 
disability.

4.  Entitlement to a rating in excess of 10 percent for a 
right knee chondromalacia.

5.  Entitlement to a rating in excess of 10 percent for a 
left knee chondromalacia and arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to July 1979.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).

The matters pertaining to the ratings for right knee 
chondromalacia and left knee chondromalacia and arthritis are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the veteran's low back disability 
was caused or aggravated by his service-connected bilateral 
knee disability.

2.  It is not shown that the veteran's bilateral hip 
disability was caused or aggravated by his service-connected 
bilateral knee disability.

3.  It is not shown that the veteran has a depression 
disability.


CONCLUSIONS OF LAW

1.  Secondary service connection is not warranted for the 
veteran's low back disability.  38 U.S.C.A. § 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.310 (2007).
2.  Secondary service connection is not warranted for the 
veteran's bilateral hip disability.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.310 (2007).

3.  Secondary service connection is not warranted for 
depression.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A January 2006 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claims and advised him of his and VA's responsibilities in 
the development of the claims.  This letter also advised him 
to submit relevant evidence in his possession.  A May 2006 
letter provided notice regarding effective dates of awards 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  

Regarding VA's duty to assist, all pertinent identified 
treatment records are associated with the veteran's claims 
file, and VA has arranged for him to be examined.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Secondary service connection:

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.303.  Disability that is proximately due to or the result 
of a service-connected disease or injury shall [also] be 
service connected.  38 C.F.R. § 3.310(a).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The three threshold requirements that must be met to 
establish secondary service connection are: (1) Competent 
(medical diagnosis) evidence of current disability.  (2) 
Evidence of a service-connected disability.  And (3) 
Competent evidence of a nexus between the service-connected 
disability and the disability for which secondary service 
connection is claimed.

Low back and bilateral hip disability:

The veteran's service treatment records (STRs) are silent for 
any complaints, symptoms, or diagnosis of low back or hip 
disability.  Service connection has been established for 
bilateral knee disabilities.

VA treatment records from January 2003 to March 2006 are 
silent for complaints or treatment of low back or hip 
disability.

On May 2006 VA examination, the veteran indicated he had no 
prior injury to his low back or hips.  He stated that he 
occasionally wore a lumbosacral support brace that helped.  
He did not use any assistive device for his bilateral hip 
disability.  Physical examination of the lumbar spine 
revealed normal curvature, no tenderness on palpation, no 
deformity, normal range of motion (without pain), and no 
muscle spasm or atrophy.  X-rays revealed spina bifida 
occulta of T11 and 12; lumbar intervertebral spaces, bodies, 
facets, sacrum and sacroiliac joints appeared normal.  The 
diagnosis was low back strain with spina bifida T12 and L1.  
Physical examination of both hips revealed normal range of 
motion without pain.  X-rays revealed normal hips without 
evidence of arthritis.  The diagnosis was bilateral hip 
strain.  The examiner opined that the veteran's bilateral hip 
and low back disabilities were less likely than not related 
to his service connected knee disabilities.

The veteran's low back and bilateral hip disabilities were 
not manifested in service or for many years thereafter, and 
it is not alleged that they were incurred or aggravated while 
he was on active duty.  The theory of entitlement proposed is 
one of secondary service connection, i.e., that the low back 
and bilateral hip disabilities are related to the veteran's 
service connected bilateral knee disability.

As noted, there are three threshold requirements that must be 
met to establish secondary service connection.  There are 
medical diagnoses of low back and bilateral hip strain, and 
the veteran has established service connection for bilateral 
knee disability.  However, the only competent (medical) 
evidence of record directly addressing whether or not there 
is a nexus between the service-connected knee disabilities 
and the low back and hip disabilities for which secondary 
service connection is sought, the May 2006 VA examination 
report, is to the effect that the veteran's low back and 
bilateral hip disabilities are not the result of or secondary 
to his service-connected bilateral knee disability.  There is 
no competent evidence to the contrary.

The veteran's own assertions that his low back and bilateral 
hip disabilities are related to his service connected 
bilateral knee disability are not competent evidence.  As a 
layperson, he is not competent to offer an opinion regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-45 (1992).  

Depression:

The veteran's STRs are silent for complaint, symptom, or 
diagnosis of depression.  As noted, service connection has 
been established for bilateral knee disability.

VA treatment records include a July 2003 mental health 
history noting that the veteran was seen for complaints of 
depression.  Mental status examination revealed a depressed 
mood; he was oriented in all spheres; his thought process was 
logical, goal oriented and coherent; he exhibited vague 
suicidal ideation, but no acute ideation, plan or intent; he 
exhibited fair judgment and insight.  The Axis I diagnosis 
was alcohol dependence; r/o substance induced mood disorder 
vs. depressive disorder.

On May 2006 VA mental health examination, the veteran 
exhibited adequate personal hygiene.  He appeared alert and 
was oriented times four.  He was cognitively intact and of 
average intellectual ability.  He exhibited fair eye contact.  
His speech was slow and within normal limits.  The veteran 
described his mood as "pretty good and pleasant".  His 
affect was broad in range and mildly eurythmic and congruent.  
He denied suicidal and homicidal ideation.  He reported some 
visual hallucinations; however, he denied auditory or command 
hallucinations.  The veteran's thought processes appear 
generally linear and coherent.  His insight and judgment were 
fair.  The Axis I diagnosis was rule out alcohol abuse.

The examiner opined:

"Currently this veteran does not meet diagnostic 
criteria for any specific psychiatric condition.  Given 
his history of alcohol use as well as two previous 
arrests for alcohol related events his current alcohol 
consumption may be noteworthy although he does not at 
the present time endorse symptoms that meet criteria for 
alcohol abuse.  . . . While he does report a high level 
of pain related to his knee injuries he denies any 
significant resulting depression or anxiety."

The threshold question that must be addressed in this matter 
(as with any claim seeking service connection) is whether the 
veteran actually has the disability for which service 
connection is sought.  In the absence of proof of a present 
disability, there is no valid claim [of service connection].  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
only competent (medical) evidence of record directly 
addressing this matter, is the report of the May 2006 VA 
examination, at which time it was noted that the veteran did 
not meet diagnostic criteria for any specific psychiatric 
condition, and specifically noted that the veteran himself 
denied depression or anxiety.  There is no medical opinion to 
the contrary. 

Because there is no medical evidence of a nexus between the 
veteran's service-connected bilateral knee disability and his 
low back and/or bilateral hip disabilities, and because there 
is no medical diagnosis of the depression disability for 
which service connection is sought, the preponderance of the 
evidence is against these claims of secondary service 
connection.  Accordingly, they must be denied.

ORDER

Service connection for a low back disability, claimed as 
secondary to a service-connected bilateral knee disability is 
denied.

Service connection for a bilateral hip disability, claimed as 
secondary to a service-connected bilateral knee disability is 
denied.

Service connection for depression, claimed as secondary to a 
service-connected bilateral knee disability is denied.


REMAND

The veteran's service connected knee disabilities are 
characterized as right knee chondromalacia and left knee 
chondromalacia with arthritis.  VA treatment records from 
January 2003 to December 2006 show he receives ongoing 
treatment for bilateral knee disability, and note that he had 
arthroscopic surgery for the left knee in 1999 and that a 
right knee MRI (in August 2003) found apparent meniscal 
injury.

The veteran's claim for increase was received in September 
2004.  In May 2004 he had undergone right knee arthroscopy.  
It is noteworthy that the time period for consideration in a 
claim for increase encompasses a one year period prior to the 
filing of the claim (if medical records show entitlement 
during such time).  It does not appear that the RO has 
considered the one year period prior to the veteran's claim 
(including the possibility of a convalescent rating); 
significantly, it appears he was on crutches following the 
arthroscopy.  It does not appear that that the complete 
clinical records pertaining to the May 2004 arthroscopy are 
associated with the claims file, e.g., postoperative 
discharge instructions to the veteran were not found among 
the records in the claims file.

On April 2005 VA examination, the veteran reported that his 
knees bother him constantly, especially his left knee.  He 
reported that when he stands he feels as if his left knee is 
going to give out.  He stated that his left knee occasionally 
swells, and that he can feel it grind when he goes down 
stairs.  Physical examination of the knees shows good 
alignment in a standing position.  The right knee moves from 
0 to 130 degrees and the veteran had pain at the completion 
of flexion.  The left knee moved from 0 to 125 degrees.  
McMurray's sign was negative bilaterally.  There was crepitus 
when the veteran flexed his knees while standing and then 
extended.  Collateral and cruciate ligaments were stable; the 
examiner noted that there was no true instability.  The 
examiner opined:

"The diagnosis on the right knee has been 
chondromalacia of the patella in the past.  However, no 
chondromalacia of the patella was identified at the time 
of his arthroscopy surgery done at the Dallas VA Medical 
Center in May of 2004.  There were degenerative changes 
in the medial compartment related to a medial meniscal 
tear.  So, the right knee is now status postop also.  X-
rays and MRI confirm medial compartment chondromalacia 
and degenerative changes plus meniscal tears.

The left knee has been diagnosed as having 
chondromalacia of the patella and this apparently was 
identified and apparently the [veteran] did sustain 
injuries to his menisci in the fall from the truck.  At 
least, our examining physician felt that was the highest 
probability and that did seem to fit the circumstances 
of his left knee injury.  So, I think the [veteran] does 
have impairment beyond what his motion examination 
suggests.  And I think that his principle limiting 
factor is pain rather than fatigue, weakness or lack of 
endurance with repetitive use.  I think that would cause 
an additional loss of 20 degrees of movement so far as 
the joint function is concerned.  By that, I mean the 
loss of 20 degrees in the right knee and a loss of 20 
degrees in the left knee."

While the examiner opined that the veteran's bilateral knee 
disabilities are more disabling than shown by his ranges of 
motion (and that the additional disability would be about 20 
degrees of additional limitation), there is insufficient 
detail to allow for rating under the applicable codes, e.g., 
the examiner did not explain whether the additional 
limitation would be in flexion or extension (which are 
separately rated).  Further clarification is necessary. 

On May 2006 VA examination, it was noted that the veteran had 
a right knee arthroscopy in 2005.  Records of a 2005 
arthroscopy are not associated with the claims file.  If such 
procedure took place, clinical records pertaining to the 
procedure would be pertinent evidence, and must be secured.

Furthermore, during the pendency of this appeal, the U. S. 
Court of Appeals for Veterans Claims (Court) outlined the 
notice that is necessary in a claim for an increased rating.  
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  The Court 
held, in essence, that the Secretary must notify the claimant 
that, to substantiate such claim, the claimant must provide 
(or ask the Secretary to obtain) evidence of a worsening of 
the condition and its impact on employment and daily life; 
how disability ratings are assigned; general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  Since the case is being remanded 
anyway, the RO will have the opportunity to correct any 
notice deficiencies.

Finally, where entitlement to compensation has already been 
established and increase in disability is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged 
ratings are appropriate when the factual findings show 
distinct time periods during which the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) and afford him adequate 
time to respond.  The notice must 
specifically inform the veteran that he is 
to provide (or ask VA to obtain) evidence 
demonstrating a worsening of his bilateral 
knee disability and its impact on his 
employment and daily life; inform him of 
the criteria for rating knee disability; 
and advise him to submit (ask VA to 
secure) any evidence which would tend to 
show he meets such criteria.  

2.  The RO should obtain and associate 
with the claims file, copies of the 
complete VA clinical records (those not 
already of associated with the claims 
file) of all treatment (specifically 
including any surgical procedures) the 
veteran received for knee disability since 
September 2003. The RO should seek 
clarification as to whether or not the 
veteran underwent another right knee 
arthroscopy in 2005 (as was noted on May 
2006 VA examination).  If so, complete 
records of pertaining to such procedure 
(as well as records of treatment leading 
up to the surgery and records pertaining 
to follow-up treatment) should be secured.   

3.  The RO should then arrange for an 
orthopedic examination of the veteran to 
determine the current severity of his 
service connected bilateral knee 
disability.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated studies should be completed  All 
symptoms and functional limitations due to 
such disability should be described in 
detail, including any further limitations 
due to pain and on use.  If the examiner 
finds that there is additional limitation 
due to pain or on use, and expresses the 
extent of the additional limitation in 
terms of degrees of motion lost, the 
examiner should indicate whether the 
additional motion lost is in extension or 
flexion (or both).  

4.  The RO should then readjudicate these 
claims, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found (e.g., for an 
exacerbation or convalescence period).  If 
the claims remain denied, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


